TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00554-CR


Dominic Lynn Cubit, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF CALDWELL COUNTY, 274TH JUDICIAL DISTRICT

NO. 2003-028, HONORABLE TODD A. BLOMERTH, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Dominic Lynn Cubit seeks to appeal from a judgment of conviction for aggravated
assault.  Imposition of sentence was suspended and community supervision was ordered on August
11, 2004.  The deadline for filing a motion for new trial or notice of appeal was therefore September
10, 2004.  Tex. R. App. P. 21.4(a), 26.2(a)(1). (1)  Cubit filed both a motion for new trial and a notice
of appeal on September 13, 2004.  Because the motion for new trial was not timely, the notice of
appeal also was not timely.  Tex. R. App. P. 26.2(a)(2).  Under the circumstances, we lack
jurisdiction to dispose of the purported appeal in any manner other than by dismissing it for want of
jurisdiction.  Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d
519, 522-23 (Tex. Crim. App. 1996).
The appeal is dismissed.


				__________________________________________
				David Puryear, Justice
Before Chief Justice Law, Justices Kidd and Puryear
Dismissed for Want of Jurisdiction
Filed:   November 4, 2004
Do Not Publish
1.        The trial court's judgment was signed and entered on September 9, 2004.  The relevant
appellate deadlines begin to run, however, when sentence is imposed or suspended in open court.